UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-02021 DWS Securities Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2011 ITEM 1. REPORT TO STOCKHOLDERS OCTOBER 31, 2011 Annual Report to Shareholders DWS Gold & Precious Metals Fund Contents 4 Portfolio Management Review 9 Performance Summary 12 Information About Your Fund's Expenses 14 Portfolio Summary 15 Consolidated Investment Portfolio 18 Consolidated Statement of Assets and Liabilities 20 Consolidated Statement of Operations 21 Consolidated Statement of Changes in Net Assets 22 Consolidated Financial Highlights 27 Notes to Consolidated Financial Statements 38 Report of Independent Registered Public Accounting Firm 39 Tax Information 40 Investment Management Agreement Approval 44 Summary of Management Fee Evaluation by Independent Fee Consultant 48 Board Members and Officers 53 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review Market Overview and Fund Performance Performance is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The past year ending October 31, 2011, brought headline-grabbing gains in the price of gold bullion, but its strength failed to feed through to the performance of gold-related equities. With this as the backdrop, the Class A shares of the fund returned -5.61% which lagged the S&P/Citigroup Gold & Precious Metals Index, the fund's benchmark, for the 1-year period ended October 31, 2011.1 However, the fund is ahead of the benchmark in the 5- and 10-year periods ended October 31, 2011. Gold rose from $1,359.40/ounce on October 31, 2010 to $1,714.85 on the same date in 2011 — a gain of 26.15%. The yellow metal was supported by three positive factors: • First, the turmoil in the global economy caused investors to gravitate toward perceived "safe havens" in the latter half of the period, which increased the investment demand for gold. • Second, the extremely accommodative monetary policies of the world's central banks caused investors to become concerned about inflation and the longer-term debasement of paper currencies. Since gold is increasingly being viewed as an alternative form of currency rather than purely as a commodity, the concerns about the euro and the U.S. dollar have worked firmly in its favor. • Third, the supply-and-demand picture remains positive. Selling by central banks and hedging by the major producers — two major sources of supply in the past — are no longer a factor. At the same time, a sharp increase in investment demand has complemented the more traditional demand for physical gold for use in jewelry. The combination of declining supply and rising demand has been a key factor supporting gold, not just in the last 12 months, but also in the bull market of the past seven years. Unfortunately, the returns for gold-related equities did not mirror the strong performance of the metal. The S&P/Citigroup Gold & Precious Metals Index, the fund's benchmark, finished the year with a return of -0.19%. In comparison, the Morgan Stanley Capital International (MSCI) World Index — a broad-based measure of global stock market performance — returned 1.76%.2 The bulk of the shortfall in gold stocks occurred in the second half of the reporting period, when the severe weakness in global equities caused gold-related shares to sell off sharply even as the price of gold itself continued to strengthen. Elsewhere in the precious metals complex, silver rose 38.6% and outpaced gold in the 12-month period. The positive divergence was largely due to a tremendous speculative run-up that saw the white metal rise 75.48% in the period from January 26 through April 28. Platinum and palladium lagged with a loss of -4.67% and a modest gain of 1.61%, respectively. In contrast to gold, both metals are used primarily for industrial applications — meaning that they were more sensitive to the weakness in global economic growth. Positive Contributors to Fund Performance The leading positive contributor to the fund's 12-month performance results was its position in Yamana Gold, Inc., a large mining stock based in Canada. Investors have long viewed the company as a higher-risk proposition due to its poor execution and questionable acquisitions, which has caused it to trade at a discount to the broader sector. Yamana began to regain investors' confidence in the past year, however, causing this discount to narrow and helping the stock to outperform. Other winners in the large-cap space were IAMGOLD Corp., which has delivered robust production growth and success on the exploration front, and Eldorado Gold Corp., a well-managed, fast-growing company that we expect will double its production in the next two to three years. Among smaller mining companies, our top contributors were Regis Resources Ltd. and Sandstorm Gold Ltd.,* both of which rose sharply after surprising the market with better-than-expected exploration results. Negative Contributors to Fund Performance The fund's underweight to silver-related shares was one reason for its underperformance relative to the benchmark.3 This sector performed better than we expected, so we did not fully participate in its upside. Typically, we would expect to make up some of this through stock selection in gold-related equities. However, the tight correlation between gold stocks' performance and the movements in the broader world equity markets meant that there were limited opportunities to add value through bottom-up research. Among individual companies, a number of our leading detractors were smaller, less-liquid stocks that were hit hard by heightened investor risk aversion. For example, Romarco Minerals, Inc. is a small-cap stock that is awaiting permitting for a project in South Carolina. While we believe the mine is promising, investors were less willing to display patience in the environment of elevated risk. Two other smaller companies detracted from performance: Eastern Platinum Ltd.,* which was plagued with safety issues at a mine in South Africa, and Bear Creek Mining Corp.,* a small-cap silver producer that sold off on concerns that the Peruvian government would seize the company's assets in that country. Among large-cap stocks, our largest detractor was Kinross Gold Corp. Investors have little confidence in the company's ability to execute, but we are holding to our position on the belief that these concerns are exaggerated — and more than factored into its extremely cheap valuation. We also lost some ground in Companhia de Minas Buenaventura SA.* which weakened due to investor nervousness about Peruvian politics and the maturity of the company's main asset, its Yanacocha mine in Peru. Outlook and Positioning We continue to hold a positive view on the outlook for gold. The metal will always be volatile, but in the longer term it is one of the few assets that can actually benefit from the profligate policies of the world's central banks. We expect the supply-and-demand picture to remain favorable, and we think investors will continue to rotate toward gold as a hedge against the open-ended risk of weakening government finances in Europe. We believe gold stocks should eventually benefit from the long-term uptrend in the price of gold, but their performance is likely to be mixed as long as we remain in this higher-risk environment. This thinking has led us to boost our weighting in physical gold to 13% of assets as of October 31, 2011 compared with 1% at the end of July. We have achieved this position through investments in bullion, gold futures and the SPDR Gold Trust exchange-traded fund. We believe this positioning is appropriate given the continued volatility in equities and our positive outlook on the price of gold. If the risk factors overhanging the market decline substantially, we may consider reducing this weighting to take advantage of opportunities in equities. Our risk-conscious approach has also led us to boost our weighting in the largest, most liquid (i.e., easily traded) stocks in our investment universe. We continue to favor stocks that are inexpensive based on price-to-book value and price relative to the value of their production.4 We see this positioning as preferable to holding a more substantial position in small caps that could underperform sharply when the broader stock market is weak. From a longer-term standpoint, we continue to see gold, precious metals and the related shares as an important source of diversification. Our investment universe is one of the few that can benefit from inflation, lax central bank policies and general economic instability. In our view, this helps makes the case for maintaining a position in gold and precious metals stocks as a hedge against volatility in the traditional asset classes. Investment Advisor Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS Gold & Precious Metals Fund. DIMA and its predecessors have more than 80 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution engaged in a wide variety of financial services, including investment management, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name in the U.S. for the asset management activities of Deutsche Bank AG and DIMA. As such, DWS is committed to delivering the investing expertise, insight and resources of this global investment platform to American investors. Portfolio Management Team Terence P. Brennan Lead Portfolio Manager Theresa M. Gusman Manuel Tenekedshijew Portfolio Managers The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. 1 The S&P/Citigroup Gold & Precious Metals Index is an unmanaged index that represents the precious metals' industry component of the S&P/Citigroup Global Equity family of indices, which include more than 7,000 companies in more than 50 countries. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. 2 The MSCI World Index is an unmanaged, capitalization-weighted measure of global stock markets including the U.S., Canada, Europe, Australia and the Far East. The Index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. 3"Underweight" means the fund holds a lower weighting in a given sector or security than the benchmark. "Overweight" means the fund holds a higher weighting. 4 Price-to-book (P/B) ratio compares a stock's market value with its book value. * Not held in the portfolio as of October 31, 2011. Performance Summary October 31, 2011 Average Annual Total Returns as of 10/31/11 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A -5.61% 37.73% 9.10% 20.90% Class B -6.28% 36.73% 8.29% 19.98% Class C -6.29% 36.75% 8.31% 20.01% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -11.04% 35.04% 7.81% 20.19% Class B (max 4.00% CDSC) -8.82% 36.37% 8.16% 19.98% Class C (max 1.00% CDSC) -6.29% 36.75% 8.31% 20.01% No Sales Charges Life of Institutional Class* Class S -5.31% 38.09% 9.38% 21.20% N/A Institutional Class -5.28% 38.22% N/A N/A -1.55% S&P 500® Index+ 8.09% 11.41% 0.25% 3.69% 0.57% S&P®/Citigroup Gold & Precious Metals Index++ -0.19% 40.38% 9.02% 17.14% 0.53% *Institutional Class commenced operations on March 3, 2008. Index returns began on February 29, 2008. Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated March 1, 2011 are 1.42%, 2.13%, 2.10%, 1.15% and 1.00%% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Gold & Precious Metals Fund — Class A [] S&P 500 Index+ [] S&P/Citigroup Gold & Precious Metals Index++ Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. + The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. ++ The S&P/Citigroup Gold & Precious Metals Index is an unmanaged index that represents the precious metals' industry component of the S&P/Citigroup Global Equity family of indices, which include more than 7,000 companies in more than 50 countries. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 10/31/11 $ 10/31/10 $ Distribution Information: Twelve Months as of 10/31/11: Income Dividends $ Capital Gain Distributions $ Morningstar Rankings — Equity Precious Metals Funds Category as of 10/31/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 67 of 80 83 3-Year 60 of 69 86 5-Year 42 of 56 74 10-Year 28 of 40 69 Class B 1-Year 70 of 80 87 3-Year 66 of 69 95 5-Year 46 of 56 82 10-Year 35 of 40 87 Class C 1-Year 71 of 80 88 3-Year 65 of 69 94 5-Year 45 of 56 80 10-Year 34 of 40 84 Class S 1-Year 66 of 80 82 3-Year 59 of 69 85 5-Year 41 of 56 73 10-Year 25 of 40 61 Institutional Class 1-Year 65 of 80 81 3-Year 57 of 69 82 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads), redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (May 1, 2011 to October 31, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended October 31, 2011 Actual Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 5/1/11 $ Ending Account Value 10/31/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 5/1/11 $ Ending Account Value 10/31/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B Class C Class S Institutional Class DWS Gold & Precious Metals Fund 1.39% 2.21% 2.17% 1.15% 1.09% For more information, please refer to the Fund's prospectus. Portfolio Summary Asset Allocation (As a % of the Consolidated Investment Portfolio excluding Securities Lending Collateral) 10/31/11 10/31/10 Common Stocks and Warrants 84% 94% Commodities — Exchange-Traded Funds 11% 1% Commodities — Gold Bullion 2% 1% Cash Equivalents 3% 4% 100% 100% Quality Distribution (As a % of Common Stocks and Warrants) 10/31/11 10/31/10 Group breakdown of the Fund's common stocks Group I: Premier producing companies 54% 47% Group II: Major established producers 32% 39% Group III: Junior producers with medium cost production 5% 6% Group IV: Companies with some production on stream or in start-up 8% 4% Group V: Primarily exploration companies with or without mineral resources 1% 4% 100% 100% Ten Largest Equity Holdings at October 31, 2011 (61.7% of Net Assets) 1. Goldcorp, Inc. 13.0% 2. Barrick Gold Corp. 9.1% 3. Newcrest Mining Ltd. 9.0% 4. Eldorado Gold Corp. 5.1% 5. Newmont Mining Corp. 4.9% 6. Kinross Gold Corp. 4.8% 7. Yamana Gold, Inc. 4.5% 8. Silver Wheaton Corp. 4.2% 9. Impala Platinum Holding Ltd. 3.6% 10. AngloGold Ashanti Ltd. 3.5% Asset allocation, quality distribution and consolidated portfolio holdings are subject to change. For more complete details about the Fund's consolidated investment portfolio, see page 15. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete consolidated portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Consolidated Investment Portfolio as of October 31, 2011 Shares Value ($) Common Stocks and Warrants (a) 83.7% Australia 10.5% Medusa Mining Ltd. Newcrest Mining Ltd. Regis Resources Ltd.* (Cost $31,858,940) Canada 53.4% Alamos Gold, Inc. AuRico Gold, Inc.* (b) Barrick Gold Corp. Canaco Resources, Inc.* (b) Detour Gold Corp.* Eldorado Gold Corp. Goldcorp, Inc. Guyana Goldfields, Inc.* IAMGOLD Corp. Kinross Gold Corp. New Gold, Inc.* Osisko Mining Corp.* (b) Pan American Silver Corp. Romarco Minerals, Inc.* (c) Romarco Minerals, Inc.* (c) Silver Wheaton Corp. Tahoe Resources, Inc.* Teranga Gold Corp. (CDI)* (d) Tigray Resources, Inc.* Torex Gold Resources, Inc.* Torex Gold Resources, Inc. (Warrants) Expiration Date 11/12/2011* Yamana Gold, Inc. (Cost $234,309,491) Mexico 1.6% Fresnillo PLC (e) (Cost $7,328,603) South Africa 8.7% AngloGold Ashanti Ltd. Harmony Gold Mining Co., Ltd. Impala Platinum Holdings Ltd. (Cost $43,812,937) United Kingdom 3.5% Randgold Resources Ltd. (Cost $16,850,076) United States 6.0% Allied Nevada Gold Corp.* Newmont Mining Corp. (b) (Cost $19,388,421) Total Common Stocks (Cost $353,548,468) Exchange-Traded Funds 11.3% ETFS Palladium Trust* SPDR Gold Trust* Total Exchange-Traded Funds (Cost $54,672,491) Troy Ounces Value ($) Commodities 1.7% Gold Bullion* (Cost $4,255,879) Shares Value ($) Securities Lending Collateral 4.1% Daily Assets Fund Institutional, 0.18% (f) (g) (Cost $20,649,454) Cash Equivalents 3.2% Central Cash Management Fund, 0.11% (f) (Cost $16,165,409) % of Net Assets Value ($) Total Investment Portfolio (Cost $449,291,701)+ Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. +The cost for federal income tax purposes was $467,386,855. At October 31, 2011, net unrealized appreciation for all securities based on tax cost was $62,258,483. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $92,043,573 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $29,785,090. (a) Securities are listed in country of domicile. (b) All or a portion of these securities were on loan (see Notes to Consolidated Financial Statements). The value of all securities loaned at October 31, 2011 amounted to $19,718,987, which is 3.9% of net assets. (c) Securities with the same description are issued by the same corporate entity but trade on different stock exchanges. (d) Listed on the Australian Securities Exchange. (e) Listed on the London Stock Exchange. (f) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (g) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. CDI: Chess Depositary Interest SPDR: Standard & Poor's Depositary Receipt At October 31, 2011, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) Gold 100 oz Futures USD 12/28/2011 13 Platinum Futures USD 1/27/2012 12 Silver Futures USD 12/28/2011 44 ) Total net unrealized depreciation ) For information on the Fund's policy and additional disclosures regarding futures contracts, please refer to the Derivatives section of Note B in the accompanying Notes to Consolidated Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Consolidated Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks and Warrants Australia $
